—In an action, inter alla, pursuant to Executive Law § 296 to recover damages for employment discrimination, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Costello, J.), dated September 23, 1998, as granted that branch of the defendants’ motion which was to dismiss the cause of action to recover damages for unlawful employment discrimination pursuant to CPLR 3211 (a) (7)
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well settled that on a motion to dismiss a pleading for failure to state a cause of action pursuant to CPLR 3211 (a) (7), the pleading is to be liberally construed, accepting all the facts alleged therein to be true and according the allegations the benefit of every possible favorable inference (see, Leon v Martinez, 84 NY2d 83, 87). Here, the court properly dismissed the cause of action to recover damages for employment discrimination, since the complaint failed to state the essential elements required for such a cause of action (see, Texas Dept. of Community Affairs v Burdine, 450 US 248, 252-253; Ferrante v American Lung Assn., 90 NY2d 623). O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.